 1500 LAWRENCE AVENUE
         CN7807
OCEAN, NEW JERSEY 07712
       732-922-1000
    732-922-6161 (FAX)
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
          www.ansellgrimm.com

                                                      December 17, 2020

      Via ECF

      Honorable Alison J. Nathan, U.S.D.J.
      United States District Court for the
         Southern District of New York
      40 Foley Square, Room 2102
      New York, New York 10007

                   Re:          Jeffrey M. Goldman v. Sol Goldman Investments LLC, et al.
                                Civil Action No.: 1:20-cv-6727

      Dear Judge Nathan:

                   This firm represents Defendants Sol Goldman Investments LLC (“SGI”), Solil

      Management, LLC (“Solil”), and Jane H. Goldman (collectively, “Defendants”) in the above

      styled matter. Please accept this letter brief in lieu of a more formal brief in support of SGI’s

      motion to dismiss the Amended Complaint for lack of subject-matter jurisdiction and failure to

      state a claim upon which relief may be granted, pursuant to Federal Rules of Civil Procedure

      12(b)(1) and 12(b)(6).1




      1
            Defendants Solil and Jane H. Goldman have filed an Answer to the Amended Complaint
      contemporaneously with the filing of this motion to dismiss.
                                                                                                      Page 2
 1500 LAWRENCE AVENUE
         CN7807
OCEAN, NEW JERSEY 07712                      STATEMENT OF FACTS
       732-922-1000
    732-922-6161 (FAX)
                     The sum and substance of Plaintiff Jeffrey M. Goldman’s (“Plaintiff”) Amended
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424

        Complaint is straightforward.2 He alleges that Defendants engaged in unlawful age and disability
          973-247-9000
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        discrimination and retaliation in violation of the Age Discrimination in Employment Act
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        (“ADEA”), 29 U.S.C. §§ 621, et seq., the New York State Human Rights Law (“NYSHRL”), N.Y.
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        Exec. Law §§ 290, et seq., and the New York City Human Rights Law (“NYCHRL”), N.Y.C.
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        Admin. Code §§ 8-101, et seq., when he was fired from his position as an in-house attorney.
       www.ansellgrimm.com



                     While Defendants vigorously deny the allegations set forth in the Amended Complaint,

        the only question before the Court today is quite simple: Who employed Plaintiff? And, the

        answer to that legal question is equally simple: Solil, not SGI.

                                                LEGAL STANDARD

                                  Rule 12(B)(1): Lack Of Subject-Matter Jurisdiction

                     Pursuant to Rule 12(b)(1), a defendant may move to dismiss any pleading on the ground

        that the Court lacks subject-matter jurisdiction. See, e.g., Makarova v. United States, 201 F.3d

        110, 113 (2d Cir. 2000) (“A case is properly dismissed for lack of subject matter jurisdiction under

        Rule 12(b)(1) when the district court lacks the statutory or constitutional power to adjudicate it.”).

        “In resolving a motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a

        district court . . . may refer to evidence outside the pleadings.” Ibid.; see also Anderson v. Derby

        Bd. of Educ., 718 F. Supp. 2d 258, 265 (D. Conn. 2010) (When subject matter jurisdiction is

        challenged under Rule 12(b)(1), both ‘the movant and the pleader may use affidavits and other

        pleading materials to support and oppose such motions,’ without converting the motion to one for



        2
               The Amended Complaint was filed in response to SGI’s original motion to dismiss, which
        rendered that motion moot. However, as the Amended Complaint does not cure the deficiencies
        found in the original Complaint, SGI has been forced to file this motion to dismiss.
                                                                                                       Page 3
 1500 LAWRENCE AVENUE
         CN7807
OCEAN,summary
        NEW JERSEY judgment.”)
                     07712         (citing Golnik v. Amato, 299 F. Supp. 2d 8, 13 (D. Conn. 2003)); Kamen v.
       732-922-1000
    732-922-6161 (FAX)
        American Telephone & Telegraph Co., 791 F.2d 1006, 1011 (2d Cir. 1986).
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
                     “A plaintiff asserting subject matter jurisdiction has the burden of proving by a
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        preponderance of the evidence that it exists.” Makarova, 201 F.3d at 113 (citing Malik v. Meissner,
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        82 F.3d 560, 562 (2d Cir. 1996)); see also Robinson v. Overseas Military Sales Corp., 21 F.3d
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        502, 507 (2d Cir. 1994).
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
                      Rule 12(B)(6): Failure To State A Claim Upon Which Relief May Be Granted
       www.ansellgrimm.com



                     Under Rule 12(b)(6), “a defendant may move for dismissal on the ground that the

        complaint fails to state a claim upon which relief can be granted.” Ying Li v. City of N.Y., 246 F.

        Supp. 3d 578, 596 (E.D.N.Y. 2017) (internal quotation and formatting marks deleted). To defeat

        a Rule 12(b)(6) motion, the complaint “must plead sufficient facts ‘to state a claim to relief that is

        plausible on its face.’” Id. (quoting Ashcroft v. Iqbal, 556 U.S. 662 (2009) and Bell Atl. Corp. v.

        Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

        factual content that allows the court to draw the reasonable inference that the defendant is liable

        for the misconduct alleged.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 556).

                     To that end, the Second Circuit has held that “[a] complaint which consists of conclusory

        allegations unsupported by factual assertions fails even the liberal standard of Rule 12(b)(6).” De

        Jesus v. Sears, Roebuck & Co., 87 F.3d 65, 70 (2d Cir. 1996) (quoting Palda v. General Dynamics

        Corp., 47 F.3d 872, 875 (7th Cir. 1995)); see also Brady v. Basic Research, L.L.C., 101 F. Supp.

        3d 217, 233 (E.D.N.Y. 2015) (“It is well settled that conclusory allegations merely stating general

        legal conclusions necessary to prevail on the merits of a claim, unsupported by factual averments

        will not be accepted as true.”).
                                                                                                             Page 4
 1500 LAWRENCE AVENUE
         CN7807
OCEAN, NEW JERSEYAlthough
                     07712        a court “must accept the factual allegations set forth in the complaint as true and
       732-922-1000
    732-922-6161 (FAX)
        must draw all reasonable inferences in favor of the plaintiff[,]” this principle does not apply to
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
        legal conclusions. Ying Li, 246 F. Supp. 3d at 597 (citing Nielsen v. Rabin, 746 F.3d 58, 62 (2d
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        Cir. 2014) and Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009)). “Threadbare recitals of the
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        elements of a cause of action, supported by mere conclusory statements, do not suffice.” Iqbal,
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        556 U.S. at 678 (citing Twombly, 550 U.S. at 555). When a plaintiff has failed to push “their
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        claims across the line from conceivable to plausible, [the] complaint must be dismissed.”
       www.ansellgrimm.com



        Twombly, 550 U.S. at 570.

                                                     LEGAL ARGUMENT

                     SGI was not Plaintiff’s “employer” under the ADEA, the NYSHRL, or the NYCHRL and,

        therefore, the Court lacks subject-matter jurisdiction over SGI and Plaintiff has failed to state a

        claim against SGI upon which relief can be granted. In these circumstances, the Court should

        grant SGI’s motion to dismiss as a matter of law.

                                      SGI Did Not “Employ” Plaintiff Under The ADEA

                     The ADEA defines an “employer” to be “a person engaged in an industry affecting

        commerce who has twenty or more employees for each working day in each of twenty or more

        calendar weeks in the current or preceding calendar year[.]” 29 U.S.C. § 630(b). It further defines

        a “person” as “one or more individuals, partnerships, associations, labor organizations,

        corporations, business trusts, legal representatives, or any organized groups of persons.” 29 U.S.C.

        § 630(a). Finally, the ADEA defines an “employee” to be “an individual employed by any

        employer[.]” 29 U.S.C. § 630(f). Together, these definitions articulate a simple and non-

        controversial principle: If an individual is not employed by a particular company (as is the case

        here), then that company is not the individual’s “employer” under the ADEA and no cause of
                                                                                                          Page 5
 1500 LAWRENCE AVENUE
         CN7807
OCEAN,action   exists07712
        NEW JERSEY     against     that company. Simply put, one does not sue Dunkin Donuts for age
       732-922-1000
    732-922-6161 (FAX)
        discrimination if employed by Starbucks.
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
                     This Court has recognized that “[a] federal court lacks subject matter jurisdiction over age
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        discrimination claims brought against employers with fewer than twenty employees.” Brennan v.
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        G.S.A. Ltd., 1999 U.S. Dist. LEXIS 1588, at *5 (S.D.N.Y. Feb. 16, 1999); see also Guadagno v.
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        Wallack Ader Levithan Assoc., 932 F. Supp. 94, 95 (S.D.N.Y. 1996); Rogers v. Sugar Tree Prods.,
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        7 F.3d 577, 579 (7th Cir. 1993) (“For federal subject matter jurisdiction to exist, the defendant
       www.ansellgrimm.com



        must meet the definition of an employer as Congress set forth in § 630(b).”). If the federal courts

        lack subject-matter jurisdiction to hear an ADEA claim against an entity that actually employs a

        claimant simply because the entity fails to meet the 20-employee requirement, that same principle

        applies with even greater force when a claimant sues an entity that never even employed him. The

        ADEA only provides the federal courts with subject-matter jurisdiction to hear age discrimination

        claims filed by an “employee” against their “employer.”

                     Here, the record is clear and uncontroverted. Plaintiff was not employed by SGI. Whether

        SGI would qualify as an “employer” under the ADEA for other claimants is immaterial because,

        as far as Plaintiff’s ADEA claim is concerned, SGI was not his “employer.” We know this and

        Plaintiff knew this prior to the filing of both the Complaint and Amended Complaint for two

        reasons. First, Plaintiff’s W-2 form, which was provided to him on an annual basis by Solil and

        necessary for him to file his taxes, identified his employer as Solil. To that end, a copy of

        Plaintiff’s 2018 W-2 form was provided to his counsel before this motion was filed and a redacted

        version is attached to the Certification of Joshua S. Bauchner, Esq. (“Bauchner Cert.”) as Exhibit

        A. It indisputably shows that Plaintiff was employed by Solil. Second, Plaintiff received and

        executed a “Notice and Acknowledgement of Pay Rate and Payday Under Section 195.1 of the
                                                                                                        Page 6
 1500 LAWRENCE AVENUE
         CN7807
OCEAN,New     York 07712
        NEW JERSEY   State        Labor Law[,]” which unambiguously states that his employee was “Solil
       732-922-1000
    732-922-6161 (FAX)
        Management LLC.” See Bauchner Cert., Exhibit B.
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
                     Neither the W-2 nor the Wage Notice identifies SGI as Plaintiff’s employer (or, in fact,
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        identifies SGI at all). Moreover, Plaintiff has provided no evidence whatsoever that SGI was his
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        employer to satisfy his burden of establishing subject matter jurisdiction. See Makarova, 201 F.3d
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        at 113 (“A plaintiff asserting subject matter jurisdiction has the burden of proving by a
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        preponderance of the evidence that it exists.”). And, on a Rule 12(b)(1) motion, the Court is not
       www.ansellgrimm.com



        obligated to accept as true the allegations in the Amended Complaint. See id. (“In resolving a

        motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(1), a district court . . .

        may refer to evidence outside the pleadings.”).

                     In these circumstances, the facts compel one and only one finding: SGI was not Plaintiff’s

        “employer” under the ADEA. Therefore, the Court must dismiss the Amended Complaint against

        SGI for both lack of subject-matter jurisdiction and for failure to state a claim upon which relief

        may be granted, pursuant to Rules 12(b)(1) and 12(b)(6).

                         SGI Did Not “Employ” Plaintiff Under The NYSHRL And The NYCHRL

                     The plain language of the NYSHRL does not provide a definition for “employer” other

        than to say that, effective February 8, 2020, “employer” shall mean “all employers within the

        state.” N.Y. Exec. Law § 292(5). However, New York’s courts have “recognized four elements

        to be considered in determining whether a defendant may be sued as an employer: (1) the court

        must consider whether the proposed employer had the power to select or engage the employee; (2)

        paid the employee's wages or salary; (3) had the power of dismissal; and (4) had the power to

        control the employee's conduct.” Burhans v. State, No. 152906/14, 2015 N.Y. Misc. LEXIS 9641,

        at *12 (Sup. Ct. Jan. 7, 2015) (citing State Div. of Human Rights v. GTE Corp., 109 A.D.2d 1082,
                                                                                                           Page 7
 1500 LAWRENCE AVENUE
         CN7807
OCEAN,1083   (N.Y. 07712
        NEW JERSEY   App.         Div. 4th Dep’t. 1985)); see also Germakian v. Kenny Int'l Corp., 151 A.D.2d
       732-922-1000
    732-922-6161 (FAX)
        342, 343 (N.Y. App. Div. 1st Dep’t. 1989) (“The essential element is control over the conduct of
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
        another including selection, payment of wages and power of dismissal.”). The New York State
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        Court of Appeals, in response to a certified question from the Second Circuit, has expressly
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        approved the analysis of the GTE Corp. court: “[C]ommon law principles, as discussed in GTE
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        [Corp.], determine who may be liable as an employer under [the New York State] Human Rights
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        Law, with greatest emphasis placed on the alleged employer's power ‘to order and control’ the
       www.ansellgrimm.com



        employee in his or her performance of work.” Griffin v. Sirva, Inc., 29 N.Y.3d 174, 186 (2017).

                     The text of the NYCHRL similarly does not provide a functional definition of an

        “employer.” N.Y.C. Admin. Code § 8-102; see Escobar v. Tutor Perini Corp., No. 152524/18,

        2019 N.Y. Misc. LEXIS 1867, at *16 (Sup. Ct. Apr. 8, 2019). Nonetheless, New York’s courts

        have generally interpreted the NYCHRL to share the same definition of “employer” as the

        NYSHRL, except to the extent that the employee threshold requirement differs between the laws,

        which is not relevant here. Escobar, 2019 N.Y. Misc. LEXIS 1867 at *16-17 (citing Griffin, 29

        N.Y.3d at 186)).

                     Here, the Amended Complaint still does not plead any of the four requirements set forth

        by the Appellate Division in GTE Corp. and endorsed by the Court of Appeals in Griffin. The

        Amended Complaint fails to allege that SGI: (1) had the power to select or engage Plaintiff’s

        services; (2) paid Plaintiff’s wages or salary; (3) had the power to dismiss Plaintiff; and (4) had

        the power to control Plaintiff’s conduct. The failure to plead one of these elements would generally

        be sufficient to dismiss Plaintiff’s claim; the failure to plead all four is indisputably fatal.

                     In fact, the Amended Complaint does not even expressly allege that SGI “employed”

        Plaintiff under the NYSHRL or NYCHRL. There are only a handful of specific references to SGI
                                                                                                       Page 8
 1500 LAWRENCE AVENUE
         CN7807
OCEAN,and
        NEWthe  majority
             JERSEY  07712of the Amended Complaint is simply replete with deliberately vague and nebulous
       732-922-1000
    732-922-6161 (FAX)
        references to “Defendants” impermissibly levied generally and collectively. See, e.g., Am.
     365 RIFLE CAMP ROAD
WOODLAND PARK, NEW JERSEY 07424
          973-247-9000
        Compl., ¶¶ 2-6, 15-16, 18, 46-48 (D.E. #18). Simply put, Plaintiff has failed to “plead sufficient
       973-247-9199 (FAX)
      214 CARNEGIE CENTER
            SUITE 112
        facts” to establish a “plausible” claim against SGI. Ying Li, 246 F. Supp. 3d at 596. Indeed, as
  PRINCETON, NEW JERSEY 08540
           609-751-5551
       140 GRAND STREET
        Plaintiff alleges to be a lawyer and 20 year employee, see Compl. ¶ 15 (D.E. #1), Am. Compl. ¶ 15
            SUITE 705
  WHITE PLAINS, NEW YORK 10601
          800-569-3886

        (D.E. #18), it is not only implausible but downright inconceivable that he does not know who his
      41 UNIVERSITY DRIVE
           SUITE 400
  NEWTOWN, PENNSYLVANIA 18940
          267-757-8792
        employer is. See Twombly, 550 U.S. at 570 (“Because the plaintiffs here have not nudged their
       www.ansellgrimm.com



        claims across the line from conceivable to plausible, their complaint must be dismissed.”).

                     Plaintiff does not -- because he cannot -- allege that SGI employed him. As a result, all

        of his claims against SGI fail as a matter of law compelling dismissal of SGI from this case.

                                                     CONCLUSION

                   For the foregoing reasons, SGI respectfully submits that its motion to dismiss be granted,

        the Court direct the Clerk to remove SGI as a Defendant in this matter, and grant all further and

        additional relief as the Court deems justified and necessary.

                                                         Respectfully submitted,




                                                         Joshua S. Bauchner, Esq.
                                                         Rahool Patel, Esq.
                                                         Ansell Grimm & Aaron, P.C.
                                                         Attorneys for Defendants

        Cc:        Counsel for Plaintiff (via ECF)
